Exhibit 10(a)

ADDENDUM #4

to the

AMENDED AND RESTATED

MANAGEMENT AND OPERATING AGREEMENT

(Effective as of December 1, 2007)

This is Addendum #4 (the “Fourth Addendum”) to the Amended and Restated
Management and Operating Agreement bearing an effective date of January 1, 2001,
and amended by Addendum #3, effective January 1, 2005, Addendum #2, effective
January 1, 2005, and Addendum #1, effective August 9, 2001 (the “M&O
Agreement”), by and between Alfa Mutual Insurance Company, on the one hand, and
Alfa Mutual Fire Insurance Company, Alfa Mutual General Insurance Company, Alfa
Life Insurance Corporation, Alfa Insurance Corporation, Alfa General Insurance
Corporation, Alfa Specialty Insurance Corporation, Alfa Financial Corporation,
Alfa Corporation, Alfa Builders, Inc., Alfa Realty, Inc., Alfa Properties, Inc.,
Alfa Agency Alabama, Inc., Alfa Agency Georgia, Inc., Alfa Agency Mississippi,
Inc., Alfa Benefits Corporation, ESB Investors Ltd. Partnership I, ESB Investors
Ltd. Partnership II, Alfa Alliance Insurance Corporation, f/k/a Virginia Mutual
Insurance Company, Alfa Vision Insurance Corporation, and The Vision Insurance
Group, LLC.

BACKGROUND:

The parties desire to amend the M&O Agreement to add a settlement due date
provision to the Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Capitalized terms used herein and not otherwise defined shall have those
meanings ascribed to them in the M&O Agreement.

2. The M&O Agreement is hereby amended to add a new paragraph O. under
Section 11, as follows:

 

  11. Miscellaneous.

O. Settlement of Amounts Owed. Monthly balances due under this Agreement will be
settled within 60 days of the month’s close.

 

  3. The effective date of this Addendum #4 to the M&O Agreement shall be
December 1, 2007.

 

  4. Except to the extent amended by this Addendum, the M&O Agreement shall
remain in full force and effect.

 

  5. This Addendum may be executed in counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Addendum as of
the day and year first above written.

 

ATTEST:     ALFA MUTUAL INSURANCE COMPANY By:  

/s/ H. Al Scott

    By:  

/s/ Jerry A. Newby

  Its Secretary       Its President ATTEST:     ALFA MUTUAL FIRE INSURANCE
COMPANY By:  

/s/ H. Al Scott

    By:  

/s/ Jerry A. Newby

  Its Secretary       Its President ATTEST:    

ALFA MUTUAL GENERAL INSURANCE

COMPANY

By:  

/s/ H. Al Scott

    By:  

/s/ Jerry A. Newby

  Its Secretary       Its President ATTEST:     ALFA LIFE INSURANCE CORPORATION
By:  

/s/ H. Al Scott

    By:  

/s/ Jerry A. Newby

  Its Secretary       Its President ATTEST:     ALFA INSURANCE CORPORATION By:  

/s/ H. Al Scott

    By:  

/s/ Jerry A. Newby

  Its Secretary       Its President ATTEST:     ALFA GENERAL INSURANCE
CORPORATION By:  

/s/ H. Al Scott

    By:  

/s/ Jerry A. Newby

  Its Secretary       Its President ATTEST:     ALFA SPECIALTY INSURANCE
CORPORATION By:  

/s/ H. Al Scott

    By:  

/s/ Jerry A. Newby

  Its Secretary       Its President



--------------------------------------------------------------------------------

ATTEST:     ALFA FINANCIAL CORPORATION By:  

/s/ H. Al Scott

    By:  

/s/ Jerry A. Newby

  Its Secretary       Its President ATTEST:     ALFA CORPORATION By:  

/s/ H. Al Scott

    By:  

/s/ Jerry A. Newby

  Its Secretary       Its President ATTEST:     ALFA BUILDERS, INC. By:  

/s/ Angela L. Cooner

    By:  

/s/ Kevin L. Ketzler

  Its Secretary       Its President ATTEST:     ALFA REALTY, INC. By:  

/s/ Angela L. Cooner

    By:  

/s/ Kevin L. Ketzler

  Its Secretary       Its President ATTEST:     ALFA PROPERTIES, INC. By:  

/s/ Angela L. Cooner

    By:  

/s/ Kevin L. Ketzler

  Its Secretary       Its President ATTEST:     ALFA AGENCY ALABAMA, INC. By:  

/s/ H. Al Scott

    By:  

/s/ Jerry A. Newby

  Its Secretary       Its President ATTEST:     ALFA AGENCY GEORGIA, INC. By:  

/s/ H. Al Scott

    By:  

/s/ Jerry A. Newby

  Its Secretary       Its President ATTEST:     ALFA AGENCY MISSISSIPPI, INC.
By:  

/s/ H. Al Scott

    By:  

/s/ Jerry A. Newby

  Its Secretary       Its President ATTEST:     ALFA BENEFITS CORPORATION By:  

/s/ H. Al Scott

    By:  

/s/ Jerry A. Newby

  Its Secretary       Its President



--------------------------------------------------------------------------------

ATTEST:    

ALFA ALLIANCE INSURANCE

CORPORATION

By:  

/s/ H. Al Scott

    By:  

/s/ Douglas Joyce

  Its Secretary       Its President ATTEST:     ALFA VISION INSURANCE
CORPORATION By:  

/s/ H. Al Scott

    By:  

/s/ Jerry A. Newby

  Its Secretary       Its President ATTEST:     THE VISION INSURANCE GROUP, LLC
By:  

/s/ David Tetzlaff

    By:  

/s/ John C. Pace

  Its Secretary       Its President ATTEST:    

ESB INVESTORS LTD. PARTNERSHIP I

 

By its General Partner:

    ALFA LIFE INSURANCE CORPORATION By:  

/s/ H. Al Scott

    By:  

/s/ Jerry A. Newby

  Its Secretary       Its President ATTEST:     ESB INVESTORS LTD. PARTNERSHIP
II       By its General Partner:       ALFA LIFE INSURANCE CORPORATION By:  

/s/ H. Al Scott

    By:  

/s/ Jerry A. Newby

  Its Secretary       Its President